February 8, 2017 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Stock Funds - Dreyfus International Equity Fund - Dreyfus Small Cap Equity Fund 1933 Act File No.: 333-100610 1940 Act File No.: 811-21236 CIK No.: 0001199348 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 36 to the Registration Statement, electronically filed with the Securities and Exchange Commission on January 26, 2017. Please address any comments or questions to my attention at (412) 236-4172. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Paralegal
